Exhibit 10.4

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of October 13, 2015 by and between Capitol Acquisition
Corp. III (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-206693
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and Credit
Suisse Securities (USA) LLC (collectively, the “Representatives”) are acting as
the representatives of the underwriters in the IPO pursuant to an underwriting
agreement between the Company and the underwriters (“Underwriting Agreement”);
and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsors and officers and
directors will be purchasing an aggregate of 7,750,000 warrants (“Sponsors’
Warrants”) from the Company for an aggregate purchase price of $7,750,000 (or
additional amounts of Sponsors’ Warrants from the Company if the underwriters
exercise their over-allotment option, up to 8,650,000 Sponsors’ Warrants for an
aggregate purchase price of $8,650,000 if the underwriters’ over-allotment
option is exercised in full); and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $300,000,000 of the
gross proceeds of the IPO and sale of the Sponsors’ Warrants ($345,000,000 if
the underwriters’ over-allotment option is exercised in full) will be delivered
to the Trustee to be deposited and held in a trust account for the benefit of
the Company and the holders of the Company’s common stock, par value $.0001 per
share, issued in the IPO as hereinafter provided (the amount to be delivered to
the Trustee will be referred to herein as the “Property”; the stockholders for
whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $10,500,000, or $12,075,000 if the underwriters’ over-allotment option is
exercised in full (or the amount specified in a notice pursuant to Section 3(f)
hereof) is attributable to deferred underwriting discounts and commissions that
may become payable by the Company to the underwriters upon the consummation of
an initial business combination (as described in the Registration Statement, a
“Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 



 1 



 

IT IS AGREED:

 

1.          Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at J.P. Morgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)          In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in United States “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, (the “Investment Company Act”) having a maturity of 180 days or less,
and/or in any open ended investment company registered under the Investment
Company Act that holds itself out as a money market fund selected by the Company
meeting the conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7
promulgated under the Investment Company Act, which invest only in direct U.S.
government treasury obligations; it being understood that the Trust Account will
earn no interest while account funds are uninvested awaiting the Company’s
instructions hereunder;

 

(d)          Collect and receive, when due, all principal, interest or other
income arising from the Property, which shall become part of the “Property,” as
such term is used herein;

 

(e)          Notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f)          Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)          Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B hereto, signed on behalf of the Company by its
Chief Executive Officer and Chief Financial Officer and affirmed by counsel for
the Company, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account only as directed in the Termination Letter and
the other documents referred to therein; provided, however, that in the event
that a Termination Letter has not been received by the Trustee within the time
period set forth in the Company’s Certificate of Incorporation, as the same may
be amended from time to time (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the stockholders of record on
the Last Date. The provisions of this Section 1(i) may not be modified, amended
or deleted under any circumstances.

 



 2 



 

2.          Limited Distributions of Income from Trust Account.

 

(a)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest income earned
on the Property and requested by the Company to cover any income or other tax
obligation owed by the Company;

 

(b)          Upon written request from the Company following the Last Date,
which may be given in a form substantially similar to that attached hereto as
Exhibit D, the Trustee shall distribute to the Company the amount of interest
income earned on the Property and requested by the Company to cover expenses
related to the Company’s liquidation; provided, however, that the aggregate
amount of all such distributions shall not exceed $100,000 and the Company will
not be allowed to withdraw interest income earned on the trust account unless
there are sufficient funds available to pay the Company’s tax obligations on
such interest income or otherwise then due at that time; and

 

(c)          The limited distributions referred to in Sections 2(a) and 2(b)
above shall be made only from income collected on the Property. Except as
provided in Sections 2(a) and 2(b) above, no other distributions from the Trust
Account shall be permitted except in accordance with Section 1(i) hereof.

 

(d)          In all cases, the Company shall provide the Representatives with a
copy of any Termination Letters and/or any other correspondence that it issues
to the Trustee with respect to any proposed withdrawal from the Trust Account
promptly after such issuance.

 

3.          Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board of Directors, Chief Executive Officer or
Chief Financial Officer. In addition, except with respect to its duties under
Sections 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith and with reasonable care believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)          Subject to the provisions of Section 7(h) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee's gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 



 3 



 

(c)          Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Section 1(i) solely in connection with the
consummation of a Business Combination and Section 2(b). The Company shall pay
the Trustee the initial acceptance fee and first year’s fee at the consummation
of the IPO and thereafter on the anniversary of the Effective Date;

 

(d)          In connection with any vote of the Company’s stockholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;

 

(e)          In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, the Company will not give the Trustee disbursement
instructions which would be prohibited under this Agreement;

 

(f)          Within five business days after the Representatives, on behalf of
the underwriters in the IPO, exercise the over-allotment option (or any
unexercised portion thereof) or such over-allotment option expires, provide the
Trustee with a notice in writing (with a copy to the Representatives) of the
total amount of the Deferred Discount, which shall in no event be less than
$10,500,000; and

 

(g)          In the event the Company is entitled to receive a tax refund on its
income tax obligation, and promptly after the amount of such refund is
determined on a final basis, provide the Trustee with notice in writing (with a
copy to the Representatives) of the amount of such income tax refund.

 

4.          Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence, fraud or
willful misconduct;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with Section 1(c);

 

(d)          Refund any depreciation in principal of any Property;

 



 4 



 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith and with reasonable care, to be genuine
and to be signed or presented by the proper person or persons. The Trustee shall
not be bound by any notice or demand, or any waiver, modification, termination
or rescission of this Agreement or any of the terms hereof, unless evidenced by
a written instrument delivered to the Trustee signed by the proper party or
parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and

 

(h)          File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property.

 

(i)          Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account).

 

(j)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein.

 

(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.          Trust Account Waiver. The Trustee has no right of set off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) hereof, the Trustee shall pursue such
Claim solely against the Company and not against the Property or any monies in
the Trust Account.

 



 5 



 

6.           Termination. This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).

 

7.          Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary's bank or intermediary bank. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto. As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury.

 

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 



 6 



 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO

Fax No.: (212) 509-5150

 

if to the Company, to:

 

Capitol Acquisition Corp. III

509 7th Street, N.W.

Washington, D.C. 20004

Attn: Mark D. Ein

 

in either case with a copy to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Fax No.: (212) 816-7912

 

and:

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Equity Capital Markets – Syndicate Desk

 

and:


Deutsche Bank Securities Inc.

60 Wall Street, 36th Floor

New York, New York 10005

Attention: General Counsel

Fax No.: (212) 797-4561

 



 7 



 

and:

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Attention: LCD-IBD

Fax No. (212) 325-4296

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Deanna L. Kirkpatrick, Esq.

Fax No.: (212) 701-5135

 

(f)          No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior consent of the other person or entity.

 

(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.

 

(h)          Each of the Company and the Trustee hereby acknowledges that the
Representatives, on behalf of the several underwriters, are third party
beneficiaries of this Agreement (including Section 7(c) and the Trustee’s
obligations under this Agreement with respect thereto with the same right and
power to enforce these provisions as either of the parties hereto).

 



 8 



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. DiPaolo     Name:  Frank A. DiPaolo     Title:    Vice President        
CAPITOL ACQUISITION CORP. III         By: /s/ L. Dyson Dryden     Name: L. Dyson
Dryden     Title:   Chief Financial Officer

 



 9 



 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $3,000 Annual fee First year, initial closing of
IPO by wire transfer; thereafter on the anniversary of the effective date of the
IPO by wire transfer or check $10,000 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250

 



 10 



 

EXHIBIT A

 



[Letterhead of Company]       [Insert date]  

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re:          Trust Account No. XXXXXXXXXX Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Capitol Acquisition Corp. III (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 13, 2015 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at J.P. Morgan Chase Bank N.A. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination and (b) written instructions with
respect to the transfer of the funds held in the Trust Account (“Instruction
Letter”) and (iii) the Representatives shall deliver to you written instructions
for delivery of the Deferred Discount. You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel's letter and the Instruction Letter, (x) to the Representatives in
an amount equal to the Deferred Discount as directed by the Representatives and
(y) the remainder in accordance with the terms of the Instruction Letter. In the
event that certain deposits held in the Trust Account may not be liquidated by
the Consummation Date without penalty, you will notify the Company of the same
and the Company shall direct you as to whether such funds should remain in the
Trust Account and distributed after the Consummation Date to the Company. Upon
the distribution of all the funds in the Trust Account pursuant to the terms
hereof, the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 





  Very truly yours,         CAPITOL ACQUISITION CORP. III         By:     Name:
Mark D. Ein     Title:   Chairman and Chief Executive Officer         By:    
Name: L. Dyson Dryden     Title:   President and Chief Financial Officer

 



cc: Citigroup Global Markets Inc.   Deutsche Bank Securities Inc.   Credit
Suisse Securities (USA) LLC





 11 



 

EXHIBIT B

 



[Letterhead of Company]       [Insert date]  

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re:          Trust Account No. XXXXXXXX Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Capitol Acquisition Corp. III (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 13, 2015 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its initial public offering of securities.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at [_____ Bank] to await
distribution to the stockholders. The Company has selected ____________ 20 __ as
the record date for the purpose of determining the stockholders entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the trust account. You agree to be the Paying Agent of record and in
your separate capacity as Paying Agent and to distribute said funds directly to
the Company's stockholders in accordance with the terms of the Trust Agreement
and the Amended and Restated Certificate of Incorporation of the Company. Upon
the distribution of all the funds in the trust account, your obligations under
the Trust Agreement shall be terminated.

 



  Very truly yours,         CAPITOL ACQUISITION CORP. III         By:     Name:
Mark D. Ein     Title:   Chairman and Chief Executive Officer         By:    
Name: L. Dyson Dryden     Title:   President and Chief Financial Officer





 



cc: Citigroup Global Markets Inc.   Deutsche Bank Securities Inc.   Credit
Suisse Securities (USA) LLC



 



 12 



 

EXHIBIT C

  

[Letterhead of Company]       [Insert date]  

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Accounting Department

Cynthia Jordan and Francine West

 

Re:          Trust Account No. XXXXXXX

 

Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Capitol Acquisition Corp. III (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 13, 2015 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 









  Very truly yours,         CAPITOL ACQUISITION CORP. III         By:     Name:
Mark D. Ein     Title:   Chairman and Chief Executive Officer         By:    
Name: L. Dyson Dryden     Title:   President and Chief Financial Officer

 



cc: Citigroup Global Markets Inc.   Deutsche Bank Securities Inc.   Credit
Suisse Securities (USA) LLC





 



 13 



 

EXHIBIT D

 

[Letterhead of Company]       [Insert date]  

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Accounting Department

Cynthia Jordan and Francine West

 

Re:          Trust Account No. XXXXXXXX

 

Gentlemen:

 

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Capitol Acquisition Corp. III (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of October 13, 2015 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company $_______ of the interest
income earned on the Property as of the date hereof, which does not exceed, in
the aggregate with all such prior disbursements pursuant to Section 2(b), if
any, the maximum amount set forth in Section 2(b). The Company needs such funds
to pay its expenses relating to its liquidation. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 







  Very truly yours,         CAPITOL ACQUISITION CORP. III         By:     Name:
Mark D. Ein     Title:   Chairman and Chief Executive Officer         By:    
Name: L. Dyson Dryden     Title:   President and Chief Financial Officer

 



cc: Citigroup Global Markets Inc.   Deutsche Bank Securities Inc.   Credit
Suisse Securities (USA) LLC

 

 

14



 

 

